Citation Nr: 1710250	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-31 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent 


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife

ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board finds that the correspondence received in September 2013 was a notice of disagreement to the November 2012 rating decision as it contained specific arguments against the rating decision.

The Veteran testified at a video conference hearing in May 2015 before the undersigned.  A copy of the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board requires further development of the claims for entitlement to service connection for back disorder, an acquired psychiatric disorder, bilateral hearing loss, and bilateral tinnitus to properly adjudicate them.  See 38 C.F.R. § 3.159.


Outstanding Medical Records

At the May 2015 hearing, the Veteran claimed that he occasionally received treatment for his back disorder from unnamed private medical providers between 1963 and 1991 and from the UCLA Health Care Center in the 1990's.  He also claimed that he received treatment for his depression from Dr. Schulte in Atascadero, California.  Review of the record reveals that the Veteran also received treatment for his back disorder from Dr. Martinez, Dr. Corry, and Dr. Delamarter.  As VA has notice of outstanding private medical records that are potentially relevant to the claims on appeal, VA should attempt and locate the outstanding medical records.  

Concerning the claim of entitlement to service connection for posttraumatic stress disorder because the Veteran did not serve in combat, there must be independent evidence to corroborate his statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288 - 89 (1994).  Generally, a veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In November 2012, the Joint Services Records Research Center determined that it lacked information necessary to verify the Veteran's in-service stressors.  Since this determination, the Veteran has provided further details regarding his two in-service stressors in his August 2013 written statement and at the May 2015 hearing.

The first claimed stressor was an incident in 1960 at Fort Dix, New Jersey in which a member of the cadre instructor staff died after falling on a grenade during grenade practice.  In this regard, the Board notes that the appellant's service personnel records show that he was assigned to basic combat training at Fort Dix from July to September 1960.  

The second reported stressor was an incident between October 1960 and May 1963 in Munich, Germany during which a [redacted] (phonetic spelling) was killed by a hand grenade.  The Veteran reported that Mr. [redacted] was a member of D Battery, 34th Battalion, 34th Armored Infantry Division.  See May 2015 Hearing Transcript.  The undersigned notes that based on the appellant's service personnel records it is possible that the Veteran meant to say "3rd Motor Transport Brigade" vice "34th Battalion."

Under the circumstances of the case, the Board finds that efforts should be made to verify the Veteran's reported stressors, to include submitting requests to Joint Services Records Research Center.  If any claimed stressor is verified, a VA examination is warranted to determine whether that stressor bears any relationship to any diagnosed psychiatric disorder to include posttraumatic stress disorder.

Inadequate VA Examination

The September 2012 VA examination regarding the Veteran's bilateral hearing loss is not adequate to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The September 2012 VA examiner opined that the Veteran's bilateral hearing loss is not related to his military service because he demonstrated normal hearing throughout his military service.  The sole fact that the Veteran had no in-service hearing loss does not preclude service connection.   See Hensley v. Brown, 5. Vet. App. 155, 160 (1993).  

Further, the examiner did not address the Veteran's in-service noise exposure even though the claimant served as a tank gunner and he testified that he did not have hearing protection.  See Military Personnel Record, May 2015 Hearing Transcript.  The examiner even acknowledged that the Veteran's military assignment had a "high" probability of hazardous noise exposure.  September 2012 VA Examination.    

The September 2012 VA examination regarding the Veteran's bilateral tinnitus is also not adequate to make an informed decision on that claim.  See Barr, 21 Vet. App. at 312.  The examiner's opinion is based, in part, on her inadequate medical opinion regarding the Veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must contact the Veteran and request that he identify the names of any VA and/or private medical care providers where he received treatment for the disorders at issue from June 1973 to present.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records which are not currently part of the claims files, to include those from Dr. Schulte, Dr. Martinez, Dr. Corry, and Dr. Delamarter.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  The AMC/RO should attempt to verify the Veteran's two reported stressors: (a) witnessing an instructor die after falling on a grenade at Fort Dix, New Jersey in 1960, and (b) witnessing a fellow soldier, reportedly named [redacted], die in grenade explosion in Munich, Germany between October 1960 and May 1963.  Requests should be made to all appropriate official sources, including, but not limited to, the United States Army and the Joint Services Records Research Center.  

If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3.  If any claimed stressor is verified, or other evidence is submitted to suggest a relationship between any psychiatric disorder and service, VA must schedule a VA psychiatric examination.  The examiner is to be provided access to the VBMS file, the Virtual VA file, and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner must provide a complete rationale for any opinion provided.   

The examiner must diagnose all Axis I psychiatric disorders.  The examiner is to state whether the Veteran's psychiatric symptoms meet criteria for posttraumatic stress disorder.  If the Veteran is diagnosed with posttraumatic stress disorder, the examiner must opine whether it is at least as likely as not that posttraumatic stress disorder is related to a verified stressor.  As to any other Axis I diagnosis, the examiner must opine whether it is at least as likely as not that the disorder is related to active military service or events therein.  

4.  VA must also schedule the Veteran for a VA audiological examination to determine the nature and etiology of any diagnosed hearing loss and tinnitus.  The examiner is to be provided access to the VBMS file, the Virtual VA file, and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner must specifically consider the nature of the appellant's military duties, as well as his lay statements regarding the onset of any hearing loss and/or tinnitus.  Following the examination the examiner must opine whether it is at least as likely as not that any diagnosed hearing loss and/or tinnitus is related to the claimant's active duty service.  A fully reasoned rationale must be provided for any opinion offered.

5.  The Veteran is hereby notified that it is his responsibility to report for all scheduled examinations, and to cooperate in the development of his claims.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  After the requested development has been completed, the RO must review the record to ensure that it is in complete compliance with the directives of this remand.  If the development is deficient in any manner, the RO must implement corrective procedures at once.

7.  Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

